DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Introduction

The following is an Allowance in response to the communications received on April 4, 2022. Claims 1, 8 and 15 have been amended, and Claims 7, 14 and 20 have been cancelled. 
Currently, claims 1-6, 8-13 and 15-19 are pending and allowed herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on April 4, 2022 has been entered.




Response to Amendments
The 35 U.S.C. § 112(b) rejection to claims 8-13 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.

The 35 U.S.C. § 101 rejection to claims 1-6, 8-13 and 15-19 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments as the claim recites a neural network trained by using activities of daily living (ADL) and historical patterns of the user inclusive of using global positioning satellite (GPS) data to generate one or more ride scheduling models, predicting an occurrence of an event associated with the user based on the ADL and historical patterns reference in the user data according to the one or more ride scheduling models, applying the determined ore or more ride scheduling parameters to the neural network to generate, by the neural network using the processor, a ride scheduling model of one or more ride scheduling models satisfying the ride scheduling parameters according to the detected anomaly,   automatically facilitating a scheduling of the vehicle for the user according to the ride scheduling model of the one or more ride scheduling models generated by the neural network via a presentation of the one or more ride scheduling models on a user interface associated with the wireless communication device, and input the feedback to the neural network to modify subsequent ride scheduling models according to an optimization of the neural network. The combination of additional elements integrates the abstract idea into a practical application as the functioning of the computer is improved each time when the neural network is updated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system and method for facilitating ride scheduling based on scheduling parameters and user preferences by a processor executing machine learning logic to generate one or more ride scheduling models by a neural network trained using user activities of daily living (ADL) and historical patterns (current and historical locations visited by the user) tracked by a wireless communication device associated with the user.    
The closest prior art Gururajan et al., (US 10248913 B1), and in view of Agarwal et al., (US 2018/0306609), and further in view of Tulabandhula et al., (US 2018/0174089) fails to teach or suggest “predicting an occurrence of an event associated with the user based on the activities of daily living (ADL) and historical patterns (tracked by a mobile device with a GPS) using the one or more ride scheduling models, wherein predicting the event includes predicting a destination location necessitating arrival by the user at a particular time and predicting sub-events of activities requiring specific hardware necessities to be performed by the user and that will occur during transportation of the user to the destination location”, as recited in independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624